Citation Nr: 1623272	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  09-17 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a genitourinary disability, to include as due to herbicide exposure and as secondary to service-connected posttraumatic stress disorder (PTSD).   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1970 to August 1972.  This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2001 and June 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburg, Pennsylvania.  

In May 2013, the Board remanded the case for further development. 

The record before the Board consists of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System. 


REMAND

The Veteran seeks service connection for a genitourinary disability, to include chronic prostatitis and interstitial cystitis.  He contends that his genitourinary disability was caused by his presumed in-service exposure to Agent Orange.  In the alternative, he asserts that it was caused or aggravated by his service-connected PTSD.  

Chronic prostatitis and interstitial cystitis are not on the list of enumerated diseases presumed due to exposure to herbicides.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.309(e) (2015).  While service connection on a presumptive basis is not warranted for the Veteran's genitourinary disability, the Veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Accordingly, in May 2013, the Board remanded the claim to obtain a medical opinion to determine whether the Veteran's genitourinary disability was related to service, to include exposure to herbicides.  The Board also instructed the VA examiner to determine whether the Veteran's genitourinary disability was secondary to his service-connected PTSD.  


With respect to whether the Veteran's genitourinary disability was caused by his presumed in-service exposure to herbicides, the Veteran underwent a VA examination in July 2013.  The examiner noted that the Veteran was diagnosed with prostate hypertrophy and chronic interstitial cystitis, and had a history of chronic prostatitis.  The examiner opined that the Veteran's genitourinary disability was not related to service, to include herbicide exposure.  In support of the opinion, the examiner provided the following rationale: 

[N]o evidence of military related genitourinary problems found here.  No prostate [cancer] either.  He has [history] of [benign prostatic hypertrophy] and interstitial cystitis of unknown origin.  

The May 2013 VA medical opinion is inadequate to determine whether the Veteran's genitourinary disability was caused by his presumed exposure to herbicides.  Specifically, the medical opinion lacks rationale and reasoning.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  It seems that the VA examiner based the opinion, at least in part, on the lack of evidence of a genitourinary problem in service; however, service connection may be established for any disease diagnosed after discharge, when the evidence establishes that the disease was caused by service.  See 38 C.F.R. § 3.303(d) (2015).  Additionally, it appears the opinion was based on the Veteran not having a diagnosis of prostate cancer, a disease presumed to be due to herbicide exposure.  The examiner did not consider that although the Veteran's disability is not on the list of diseases presumed due to herbicide exposure, the Veteran is not precluded from establishing service connection with actual direct causation.  See Combee, 34 F.3d 1039.  Furthermore, the examiner did not explain why a diagnosis of prostate cancer would matter in determining the relationship between herbicide exposure and the Veteran's genitourinary disability.  Accordingly, a new medical opinion is necessary prior to adjudication of this matter.


Reference is also made to an August 2013 opinion that stress does not cause interstitial cystitis.  No opinion was given as to whether the Veteran's PTSD, and related stress symptoms, aggravate his interstitial cystitis.  Such renders the August 2013 opinion inadequate as well.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (holding that a medical opinion that focuses solely on causation is inadequate to address whether a service-connected disability aggravated another condition).

Additionally, in a September 2013 statement, the Veteran indicated that following his return from Vietnam, he received a physical examination for his genitourinary disability at the VA Medical Center in Butler, Pennsylvania.  He stated that he reported his genitourinary problems and requested an examination.  The Veteran did not specify how soon after his return from Vietnam he sought treatment for his disability, however, the earliest VA treatment records are dated April 1981.  As such, a remand is required to determine the approximate dates he received treatment for his genitourinary disability at the Butler VAMC.   

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should undertake appropriate development, to include requesting clarification from the Veteran concerning when and where he received VA treatment for his genitourinary disability, to obtain any outstanding records pertinent to the Veteran's claim, to include all treatment records related to his genitourinary disability from the Butler VAMC.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the AOJ should obtain an addendum medical opinion.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Another examination of the Veteran should be performed only if deemed necessary by the examiner(s).  

Provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's genitourinary disability, to include interstitial cystitis:

a. had its onset during active service, 
b. was etiologically related to his military service, to specifically include his presumed exposure to herbicides,
c. was caused by his PTSD or medications used to treat his PTSD, or
d. was aggravated (permanently worsened) by his PTSD or medications to treat his PTSD.

The examiner must explain the rationale for all opinions expressed.  If the examiner is unable to provide any required opinion, he or she should explain why.  If an examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3.  The RO or the AMC should undertake any other indicated development.

4. The RO or the AMC should readjudicate the issue on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




